Citation Nr: 1040657	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected chronic eczema of the head, 
face, hands, fingers, forearms, elbows, waist, and knees.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to an evaluation in excess of 10 percent from 
March 14, 2005, and in excess of 60 percent from September 14, 
2005, for chronic eczema of the head, face, hands, fingers, 
forearms, elbows, waist, and knees.  

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1993 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2005, and March and 
October 2006.  In June 2005, the RO granted service connection 
for chronic eczema and assigned a 10 percent evaluation; 
effective from March 14, 2005, the date of receipt of claim.  
38 C.F.R. § 3.400(b)(2).  In March 2006, the RO assigned an 
increased rating to 60 percent for the skin disorder; effective 
from September 14, 2005, denied service connection hypertension 
secondary to the service-connected skin disorder, and denied 
entitlement to TDIU.  In October 2006, the RO denied service 
connection for an eye disorder.  

FINDINGS OF FACT

1.  There is no competent evidence that the Veteran's 
hypertension is causally related to or otherwise aggravated by 
his service-connected chronic eczema.  

2.  An eye disorder was not present in service or until many 
years thereafter, and there is no competent evidence that any 
current eye disorder is related to service or any incident there 
in.  

3.  Since service connection was established, the Veteran's skin 
disorder more nearly approximated the criteria for the maximum 
rating for eczema.  

4.  The Veteran's only service-connected disability, chronic 
eczema of the head, face, hands, fingers, forearms, elbows, 
waist, and knees, is rated 60 percent disabling.  

5.  The Veteran has not provided VA with any information 
concerning his educational background, occupational experience or 
any competent medical evidence that his skin disorder precludes 
employment; the evidence of record shows that he is currently 
employed as a truck driver.  

6.  The Veteran's service-connected disability is not shown to 
preclude him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension which is proximately 
due to, the result of, or aggravated by the service-connected 
chronic eczema of the head, face, hands, fingers, forearms, 
elbows, waist, and knees, or that was otherwise incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.310 (2010).  

2.  The Veteran does not have an eye disorder due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  

3.  The criteria for an increased evaluation to 60 percent for 
chronic eczema of the head, face, hands, fingers, forearms, 
elbows, waist, and knees from March 14, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).  

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.1-4.14, 4.16 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in April 2005 (skin disorder), November 2005 (hypertension 
and TDIU), and August 2006 (eye disorder) fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the claim for an eye disorder, the 
Board concludes that an examination is not needed because there 
is no evidence of an in-service event, injury or disease, 
including on a presumptive basis, and no competent evidence that 
any claimed disability may be related to the Veteran's military 
service.  The Veteran was examined for VA purposes for his skin 
disorder and hypertension during the pendency of the appeal.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and medical records 
identified by him have been obtained and associated with the 
claims file.  The Veteran was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2010).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and hypertension 
manifests to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Hypertension

The Veteran does not claim, nor do the service treatment records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any cardiovascular problems or hypertension in 
service or until many years thereafter.  Rather, the Veteran 
contends that his current hypertension was caused by stress 
related to his service-connected chronic eczema.  

While the Veteran believes that his hypertension was caused by 
stress related to his service-connected skin disorder, he has not 
presented any competent evidence to support his assertion.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Secondary service connection 
requires evidence of a current disability that is shown to be 
proximately due to, aggravated by, or the result of a service-
connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In this regard, the Veteran was examined by VA in April 2007, for 
the express purpose of obtaining an opinion as to whether his 
current hypertension was related, in any fashion, to his service-
connected skin disorder.  The examiner indicated that the claims 
file was reviewed and included a description of the Veteran's 
complaints and medical history.  The examiner opined, in essence, 
that the Veteran's hypertension was not caused by, the result of, 
or aggravated by his service-connected skin disorder, including 
any treatment or stress related to the skin disorder.  The 
examiner indicated that she found no objective evidence in the 
medical literature or from her clinical experience, to support 
the Veteran's claim that his hypertension was related to his skin 
disorder.  

In this case, the Board finds the April 2007 VA opinion was 
persuasive, as it was based on a thorough review of the claims 
file and provided a rational explanation for concluding that the 
Veteran's current hypertension was not related in anyway, to his 
service-connected skin disorder, including any associated stress.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover, the 
Veteran has presented no competent medical evidence to dispute 
that opinion.  

The Board has considered the representative's argument in the 
Informal Hearing Presentation that, contrary to the VA opinion, 
there are a number of medical studies which suggest the 
interrelatedness of stress and hypertension.  However, while 
there may be studies which support a relationship between stress 
and heart disease, neither the Veteran nor his representative 
have provided any competent medical evidence to support their 
contention that the Veteran's hypertension was caused or 
aggravated by stress related to his skin disorder.  The Veteran 
has not reported any medical treatment for stress or any other 
such problem, nor does he allege that he was told by a medical 
practitioner that his hypertension was caused by or related to 
stress.  Furthermore, the Veteran has not provided VA with any 
information or evidence concerning the date of onset of his 
hypertension or any treatment outside of VA.  The VA records show 
only that he has hypertension which is well controlled with 
medication.   

While the Veteran is competent to provide information regarding 
his experienced symptoms, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of any 
current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is 
not competent to establish, and therefore not probative of, a 
medical nexus).  

In this case, the issue does not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent, credible medical evidence of record 
suggesting a relationship between the Veteran's hypertension and 
his service-connected chronic eczema, and no evidence of 
hypertension within one year of discharge from service, the Board 
finds no basis for a favorable disposition of the Veteran's 
claim.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claims.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Eye Disorder

The Veteran contends that he "cut [his right] eyeball" and was 
treated at sick bay aboard the USS Detroit on a cruise of the 
Mediterranean in 1994/95.  He said that he was returned to duty 
but continued to have eye pain for several months before it 
finally receded.  He said that he had no eye problems for several 
years until this past winter (2005-06) when his eye pain 
returned.  (See Veteran's June 2006 letter).  

As an initial matter, the Board notes that the evidentiary record 
indicates that all of the Veteran's service treatment records 
have been obtained.  The claims file includes the Veteran's 
enlistment and separation examinations, dental records, clinical 
notes, and an Abstract of Service and Medical History.  The 
latter report listed all of the ships or station assignments to 
which the Veteran was assigned during his three plus years of 
active service.  In this case, after completing his initial 
training, the Veteran was assigned to the USS Detroit for his 
entire period of active service.  The significance of the 
Abstract is that it indicates that the Veteran's health records 
accompanied him to each of his duty assignments.  Therefore, it 
would be reasonable to expect that any treatment reports would 
have been associated with his medical file at the time of any 
alleged treatment.  

In this regard, the Board notes that the Veteran's service 
treatment records do not show any treatment for an eye injury or 
"cut eyeball" during service.  The service records showed that 
the Veteran was seen for complaints of "puffiness" around his 
eyes while in basic training in February 1993.  At that time, the 
Veteran reported that when he woke up that morning, his eyes were 
swollen shut.  However, when seen at the outpatient clinic, his 
eye were normal.  There was no evidence of injection or swelling 
of the eye lids, and his pupils were equal, round, regular and 
reacted to light and accomodation (PERRLA).  Extra ocular 
movement was normal and visual acuity was 20/20 in each eye, and 
20/15, bilaterally.  The assessment was normal examination, and 
the Veteran was returned to duty.  

While the service records showed that the Veteran was seen on 
sick call for various maladies on several occasions during 
service, in particular during his service aboard the USS Detroit 
in 1994 and 1995, there were no complaints, abnormalities, 
treatment or diagnosis referable to any eye problems or injury 
during service.  Furthermore, the Veteran specifically denied any 
eye troubles on a Report of Medical History for separation from 
service in May 1996, and no pertinent abnormalities were noted on 
examination at that time.  The Veteran's eyes, ocular motility, 
pupils, and ophthalmoscopic examination were normal, and his 
distant and near vision was 20/20, bilaterally.  

A VA outpatient note, dated in September 2005, did not reveal any 
eye problems, and it was not until March 2006 records when any 
such problems are shown.  At that time, the Veteran was treated 
for bilateral bacterial conjuctivitis.  A VA ophthalmology note 
dated in September 2006, includes the history the Veteran 
reported of a corneal injury to his right eye with recurrent 
episodes of irritation, especially in the morning, and 
examination revealed there were "abm changes" inferior to 
center of pupil and a small "epi defect" in the right eye.  No 
defects or abnormalities were noted in the left eye.  The 
Veteran's uncorrected visual acuity was 20/20, bilaterally.  The 
assessment was recurrent corneal erosion in the right eye.  

Concerning the Veteran's allegations, the Board notes that while 
he is competent to provide evidence concerning symptoms he has 
experienced, any such assertions must be weighed against other 
contradictory statements of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. 
Cir. 2002) ["negative evidence" could be considered in weighing 
the evidence].  

In this case, the Board finds that the Veteran's contentions 
regarding his alleged right eye injury and treatment in service 
is not only inconsistent with the objective evidence of record, 
but contradicts his declaration of the state of his health at the 
time he was discharged from service, and raises serious question 
as to his ability to provide accurate and reliable information.  
As the service records were made contemporaneous with the events 
about which they relate, they are considered more probative than 
the Veteran's assertions made some ten years after the alleged 
event.  

While the Veteran was seen on one occasion for reported 
"puffiness around" his eyes shortly after service enlistment, 
there were no abnormal findings of any kind on evaluation, and 
all clinical findings, including his visual acuity, were within 
normal limits.  Moreover, and contrary to the Veteran's 
assertions, there was no credible evidence of a right eye injury 
in service, or any competent medical evidence of an eye disorder 
until some 10 years after discharge from service.  Significantly, 
the corneal erosion noted in 2006, is more than 10 years after 
service, and the record on which it was described contained no 
indication the examiner considered it linked to service.  

Inasmuch as there is no credible evidence of a eye injury or any 
pertinent abnormalities in service or until many years after 
service, and no competent medical evidence relating any current 
eye disorder to service, the Board finds no basis for a favorable 
disposition of the claim.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a June 2005 rating decision which 
granted service connection and initially assigned a 10 percent 
evaluation for chronic eczema, effective from March 14, 2005, and 
a March 2006 rating decision which assigned an increased rating 
to 60 percent; effective from September 14, 2005.  Therefore, the 
issues on appeal with respect to the Veteran's skin disorder is 
whether he is entitled to an evaluation in excess of 10 percent 
from the date of receipt of his original claim to September 14, 
2005, and to an evaluation in excess of 60 percent from September 
14, 2005.  

Concerning a rating in excess of 10 percent prior to September 
14, 2005, the Board notes that the initial VA examination in May 
2005 was apparently confined to the Veteran's arms and hands.  
That is, the examiner did not describe any skin changes or 
abnormalities on any other body part or offer any estimate as to 
the total area of the skin disorder.  However, the March 2006 VA 
examination evaluated the Veteran's entire body and noted that 
there was redness, macules, and papules on his head, face, neck, 
torso, and arms, in addition to the skin changes on his hands and 
fingers as described on the earlier VA examination.  
Additionally, the examiner estimated that the Veteran's skin 
disorder encompassed more than 40 percent of his entire body.  
Given the nature of the Veteran's skin disorder, it is reasonable 
to assume that total percentage of the area affected in May 2005, 
was essentially the same as on examination in March 2006.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the chronic skin disorder more nearly approximated the 
criteria for a 60 percent evaluation from the initial grant of 
service connection.  

Turning to the question of a rating in excess of 60 percent, it 
should be noted that a 60 percent evaluation is the maximum 
schedular rating possible for eczema.  Absent evidence of marked 
interference with employment or frequent periods of 
hospitalization due to his skin disorder, which is not present in 
this case, there is no basis for the assignment of a rating in 
excess of 60 percent on an extraschedular basis.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

In this regard, while the Veteran reported that he worked four 
days a week and takes off three days to recuperate from his skin 
disorder, he has not provide any evidence to support his 
assertion.  The Veteran has not been hospitalization for his skin 
disorder and does not require any regular treatment by a 
healthcare provider, other than to obtain his medications.  The 
evidence shows that the Veteran's skin disorder primarily affects 
his upper extremities, in particular, both hands.  While the VA 
examiner in March 2006, indicated that the Veteran had decreased 
manual dexterity lifting and carrying objects, he indicated that 
the impairment in the Veteran's daily activities, including 
household chores, exercising, recreation, and sport activities 
were no more than mild.  Other than the Veteran's report of pain 
on flare-ups, there was no objective evidence of any limitation 
of motion or significant impairment in his upper extremities.  

Thus, the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 
242 (2008).  

As the Veteran has been assigned the maximum evaluation under the 
rating schedule for eczema from the date of his original claim, 
consideration of entitlement to a staged rating is moot.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

In determining whether an individual is unemployable by reason of 
service-connected disability, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2010).  
Unemployability associated with advancing age or nonservice-
connected disability may not be used as a basis for assignment of 
a total disability rating.  38 C.F.R. § 4.19 (2010).  

In this case, the Veteran has a single service-connected 
disability rated 60 percent disabling and, therefore, satisfies 
one element of the schedular criteria for a total disability 
rating based on individual unemployability.  However, the 
evidence must also show that the Veteran is, in fact, unable to 
secure or follow a substantially gainful occupation as a result 
of the single service-connected disability.  In this regard, the 
Veteran was requested to provide VA with information concerning 
his educational background and work experience in November 2005, 
but he failed to return the information.  Without the Veteran's 
cooperation, the Board must rely on the information currently 
available.  The VA medical reports of record show that the 
Veteran is currently employed as a truck driver.  (See i.e., 
April 2007 VA outpatient note).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  A 
high rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  However, the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The clinical and diagnostic findings on VA examinations during 
the pendency of this appeal showed that while the Veteran has 
intermittent exacerbations of his skin disorder, which primarily 
affects his hands, there was no evidence of any significant 
functional impairment in the use of his upper extremities.  The 
most recent VA examination showed that he is generally able to 
perform routine tasks without more than mild impairment.  As 
discussed above, the Board finds that while the Veteran's 
service-connected chronic eczema is significantly disabling, it 
is not shown to be totally incapacitating.  

The Board does not dispute that the Veteran's chronic skin 
disorder affects use of his hands during flare-ups and has some 
impact on his employability as a truck driver.  The Board 
believes, however, that the symptomatology associated with his 
skin disorder is appropriately compensated by the 60 percent 
rating currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the Veteran has not submitted any 
competent medical evidence to support his assertions that he is 
unemployable due to his service-connected skin disorder.  Based 
on the evidence of record, the Board finds that the Veteran's 
service-connected disability has not been so severely disabling 
as to have rendered him or the average person similarly situated 
unable to secure or follow substantially gainful employment.  

The Board has considered the Veteran's statements concerning the 
difficulties he has due to his chronic skin disorder.  However, 
as a layperson, he is not competent to offer a medical opinion as 
to the degree of severity of his service-connected disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board finds that the current evidence of record 
does not demonstrate that the Veteran's single service-connected 
disability, alone, renders him unable to secure or follow a 
substantially gainful employment.  Therefore, the claim of 
entitlement to TDIU must be denied.  


ORDER

Service connection for hypertension secondary to service-
connected chronic eczema of the head, face, hands, fingers, 
forearms, elbows, waist, and knees is denied.  

Service connection for an eye disorder is denied.  

An increased schedular evaluation to 60 percent, and no greater, 
for chronic eczema from March 14, 2005, is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


